Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30-32,35,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (PG Pub 2004/0135182 A1) and Gnade et al (US Patent 6,033,919).
Regarding claim 30, An teaches a semiconductor device comprising: a substrate (100, fig. 14); a lower electrode structure disposed on the substrate; a dielectric layer (320, figs. 8 and 9, paragraph [0065]) disposed on the lower electrode structure; and an upper electrode structure (340, paragraphs [0059][0065]) disposed on the dielectric layer, wherein: the lower electrode structure comprises: a first lower electrode pattern (220a), a top surface of the first lower electrode pattern having a first recess; a second lower electrode pattern (240a) disposed in the first recess of the first lower electrode pattern, a top surface of the second lower electrode pattern having a second recess; and a third lower electrode pattern (300a, fig. 14, from Pt 300, fig. 13) disposed on the second lower electrode pattern, and including a first portion and a second portion disposed on the first portion, the first portion of the third lower electrode pattern fully fills the second recess of the second lower electrode pattern, and a bottom surface of the second portion of the third lower electrode pattern contacts at least one of the top surface of the first lower electrode pattern and the top surface of the second lower electrode pattern.  
An does not teach the first lower electrode pattern is cylinder-shaped or the second lower electrode pattern is cylinder-shaped.
In the same field of endeavor, Gnade teaches cylinder-shaped electrodes have no sharp edges that cause premature breakdown (column 5, lines 5-12).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make first lower electrode pattern cylinder-shaped and the second lower electrode pattern cylinder-shaped for the benefit of preventing premature breakdown.
Regarding claim 31, An teaches the semiconductor device of claim 30, wherein the bottom surface of the second portion of the third lower electrode pattern is substantially coplanar with the at least one of the top surface of the first lower electrode pattern and the top surface of the second lower electrode pattern (fig. 14).
Regarding claim 32, An teaches the semiconductor device of claim 31, wherein the top surface of the first lower electrode pattern is substantially coplanar with the top surface of the second lower electrode pattern (fig. 14).  
Regarding claim 35, An teaches the semiconductor device of claim 30, wherein a width of the second portion of the third lower electrode pattern is greater than a width of the first portion of the third lower electrode pattern (fig. 14).  
Regarding claim 36, An teaches the semiconductor device of claim 30, wherein the first lower electrode pattern contacts the second lower electrode pattern and the third lower electrode pattern, and the second lower electrode pattern contacts the third lower electrode pattern (fig. 14).
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-29 and 37-40 are allowed.
Claims 33 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“a third lower electrode pattern fully filling the second recess of the second lower electrode pattern,… and the dielectric layer contacts the first lower electrode pattern, the second lower electrode pattern and the third lower electrode pattern” (claim 21);
“a side surface of the second portion of the third lower electrode pattern is vertically coplanar with a side surface of the first lower electrode pattern” (claim 33);
“the dielectric layer contacts a side surface of the first lower electrode pattern” (claim 34); nor
“the first portion of the third lower electrode pattern fully fills the second recess of the second lower electrode pattern,…the dielectric layer contacts the first lower electrode pattern and the third lower electrode pattern” (claim 37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899